Citation Nr: 1037914	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a 
child suffering from spina bifida whose biological father is a 
Vietnam veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

J.G.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1968.  The appellant in this case is the Veteran's daughter, and 
L.G., the appellant's mother, has been appointed as her guardian.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Denver, Colorado 
(RO).  

By a September 2005 rating decision, the RO denied entitlement to 
benefits under 38 U.S.C.A. § 1805 for a child with spina bifida 
and entitlement to benefits under 38 U.S.C.A. § 1815 for a child 
born with birth defects.  The RO notified the appellant of the 
decision in October 2005.  Thereafter the appellant submitted 
another claim for entitlement to benefits under 38 U.S.C.A. § 
1805 for a child with spina bifida that was received in October 
2005, within one year of the September 2005 denial.  The October 
2005 claim was adjudicated in a January 2006 rating decision.  
However, in connection with the appellant's October 2005 claim, 
she submitted additional evidence relevant to her claim for 
entitlement benefits under 38 U.S.C.A. § 1805 for a child with 
spina bifida.  As set forth in 38 C.F.R. § 3.156(b), when new and 
material evidence is received prior to the expiration of the 
appeal period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning of 
the appeal period.  As evidence accompanying the appellant's 
October 2005 claim qualifies as new and material evidence, such 
must be considered as part of her original claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 
13 Vet. App. 159, 161-62 (1999).  Therefore, there is no final 
decision as to the issue of entitlement to benefits under 38 
U.S.C.A. § 1805 for a child with spina bifida.  As such, new and 
material is not necessary to reopen the claim and it is reviewed 
on a de novo basis.  Consequently, the issue has been 
characterized as shown on the first page of this decision.

During her August 2010 hearing before the Board, the appellant, 
through her guardian, submitted additional evidence to the Board 
with a waiver of her right to have the RO readjudicate her claim 
with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2009).

During the August 2010 hearing before the Board, the 
appellant's step-father, J.G., raised the issues of 
entitlement to health care under 38 U.S.C.A. § 1803 as the 
child of a Vietnam veteran born with spina bifida and 
entitlement to vocational training and rehabilitation 
under 38 U.S.C.A. § 1804 as the child of a Vietnam veteran 
born with spina bifida.  Review of the appellant's claims 
file reveals that these issues have not yet been 
adjudicated by the RO.  Therefore, they are referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  The appellant's biological father is a Vietnam veteran.

2.  The appellant was born with spina bifida.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran have been met.  38 
U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the appellant's claim for 
entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a 
child suffering from spina bifida.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  This is so 
because the Board is taking action favorable to the appellant by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The appellant alleges that she is entitled to disability benefits 
for spina bifida under 38 U.S.C.A. § 1805.  In various statements 
and during an August 2010 hearing before the Board, the 
appellant, through L.G. and J.G., argued that her biological 
father is a Vietnam veteran, and that she was born with spina 
bifida.  During the August 2010 hearing, J.G. noted that the 
appellant's claim had been denied because the RO found that the 
appellant's spina bifida was not present at birth.  He contends 
that the medical evidence of record shows that, although not 
diagnosed until 1985, the appellant's spina bifida is a 
congenital disorder that was present, but not diagnosed, at the 
time of her birth in 1977, and that accordingly, she is entitled 
to benefits under 38 U.S.C.A. § 1805.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" means any form and manifestation of spina bifida except 
spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  Spina bifida is the only birth defect that warrants 
the award of monetary benefits based on the herbicide exposure of 
the veteran as a father of that child.  Jones v. Principi, 16 
Vet. App. 219 (2002.


In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all forms 
of spina bifida other than spina bifida occulta, and that for 
purposes of that chapter the term "spina bifida" refers to a 
defective closure of the bony encasement of the spinal cord but 
does not include other neural tube defects such as encephalocele 
and anencephaly.

The term "Vietnam veteran" means a person who performed active 
military service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, to 
include service in the waters offshore and service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

Initially, the evidence demonstrates that the appellant is the 
daughter of a Vietnam veteran.  The appellant's birth certificate 
reflects that she is the Veteran's daughter and was born in 
October 1977.  The evidence also demonstrates that the Veteran 
had active duty service from April 1966 through November 1968 
with service in the Republic of Vietnam from September 1966 
through November 1968.  The Veteran is therefore a "Vietnam 
veteran" under 38 C.F.R. § 3.814(c)(1).  

Further, the medical evidence of record demonstrates that the 
appellant has been diagnosed with spina bifida.  The appellant 
was born in October 1977.  Private medical treatment records from 
November 1977 through August 1981 reflect that the appellant was 
born with numerous birth defects; however, the treatment records 
from that time period do not reveal a diagnosis of spina bifida.  
November 1977 treatment records reflect that the appellant had 
lateral displacement of the neck of the right femur and slight 
upward displacement, a heart murmur which was felt to possibly be 
a septal defect or coarctation of the aorta, and facial palsy on 
the left.  An August 1978 intravenous pyelogram showed 
maldevelopment of the sacrum with a bony density anterior to the 
sacral vertebrae.  A July 1980 discharge summary notes diagnoses 
of bilateral vesicoureteral reflux with urinary tract infections, 
sacral agenesis, microcephalus, patent ductus arteriosus, and 
vaginal septum status post excision.  An August 1981 intravenous 
pyelogram showed an abnormal lumbar spine and dysmorphic S1 
element with absence of the sacrum below that level.  The 
impression was sacral and lumbar anomalies with bilateral partial 
duplications and mild dilatation.  

The first medical diagnosis of spina bifida is in December 1985.  
However, private medical treatment records from November 1985 
note that the appellant had a history of sacral agenesis and hip 
dysplasia, with an increasing history of bilateral toe walking.  
She had chronically incontinent stools and urine.  A magnetic 
resonance imaging scan (MRI) of the spine showed a tethered cord 
in the lower lumbar sacral region.  The appellant was to be 
admitted to the hospital that week for myelography and probable 
surgery.  A December 1985 private hospital discharge summary 
reflects a diagnosis of lipomeningocele.  The report reflects 
that the appellant was eight years old with a history of sacral 
agenesis, microcephaly, possible cardiac anomalies, and bilateral 
hip dysplasia.  She presented with a one-year history of 
increasing toe walking but no change in bowel or bladder 
function.  The report notes that a recent MRI showed a tethered 
cord with a thickened phylium.  In December 1985, the appellant 
underwent a metrizamide computed tomography (CT) following 
myelogram, which showed partial absence of the sacrum with 
tethered cord and thickened filum terminale; a homogeneously 
lucent lesion in contact with the filum on the left and partially 
enveloping the filum which represented either a lipoma or 
dermoid; an abnormal bony segment anterior to and contigious with 
L5-S1 which may represent an abortive attempt at vertebral body 
formation in that region; and prominent central canal containing 
dense metrizamide in the lumbar region but no other evidence to 
suggest hydromyelia in the remainder of the cord.  She was taken 
to the operating room where the lipoma was resected and the 
tethered cord was released.  The discharge diagnosis was 
lipomeningocele.

Private medical treatment records from December 1985 through 
April 2005 reflect ongoing treatment for the appellant's various 
disorders, including spina bifida.  A January 1986 private 
treatment record notes that the appellant was "born with a 
lipomyelomeningocele" and that she had developmental delay.  In 
May 1999, she underwent a closure of the fistula from the 
subarachnoid space to the pelvis and another tethered cord 
release.  An April 2000 MRI of the lumbar spine revealed large 
kidneys with multiple cysts; mild scoliosis; absence of the 
coccyx and caudal 1/2 of the sacrum consistent with sacral 
agenesis or with caudal regression; tethered cord at the L5 
level; occult dysraphism from L5 downward; and a cystic body at 
the L5 level that may be continuous with epidural fat.

In a December 2005 statement, G.S., M.D. stated that the 
appellant had an anatomic malformation called "spina bifida 
cystic, that occurred during fetal development" and noted that 
the appellant did not have spina bifida occulta.  Dr. G.S. 
explained that spina bifida is "a congenital developmental 
anomaly characterized by a defect in the bony encasement 
(vertebra) of the spinal cord" and that the appellant had 
vertebral body defects in two regions: first, she had sacral 
agenesis which is the complete absence of part or all of two or 
more of her lower vertebral bodies; second, she had a 
lipomeningocele resection at the age of eight.  Dr. G.S. further 
noted that a meningocele results from a hernia protrusion of the 
meninges through a congenital defect in the vertebral column.

In an April 2007 statement, D.M., M.D. reported that the 
appellant underwent surgery for a tethered cord release and 
lipoma resection in December of 1985, and that her discharge 
diagnosis was "lipomeningocele which is a type of spina 
bifida."

In a May 2007 statement, S.R., M.D. stated that the appellant 
"was born with a form of skin-covered spina bifida, a 
lipomeningocele" and that the defect "occurs during development 
in the early part of the second month of pregnancy."  Dr. S.R. 
noted that, although the bone abnormalities in the lower spine 
were similar to sacral agenesis, the abnormalities of the spinal 
cord are most similar to those seen with a myelomeningocele.  Dr. 
S.R. further reported that, if the appellant were born in 2000 
instead of 1977, she would have had an MRI scan of the spine at 
birth to clarify the diagnosis and repair of the defect before 
she was one year old to minimize the deficits in her legs, bowel, 
and bladder.  However, Dr. S.R. explained that MRI scans did not 
exist in 1977, and that it was "standard for children like [the 
appellant] to not be diagnosed accurately until later in life, 
such as [the appellant's] diagnosis at 8 years."

After a thorough review of the evidence of record, the Board 
concludes that the appellant is entitled to a monetary allowance 
under 38 U.S.C.A. § 1805 as the child of a Vietnam veteran with 
spina bifida.  As previously noted, the evidence confirms that 
the appellant is the child of a Vietnam veteran.  In addition, 
the medical evidence of record clearly shows that the appellant 
is "suffering from spina bifida."  38 C.F.R. § 3.814.  Dr. 
G.S., Dr. D.M., and Dr. S.R. all diagnosed spina bifida, and Dr. 
G.S. and Dr. S.R. opined that the spina bifida was a congenital 
disorder which was present at the appellant's birth, even though 
not officially diagnosed until December 1985.  Dr. G.S. diagnosed 
spina bifida cystic which occurred during fetal development, and 
noted that the "atomic malformation is not spina bifida 
occulta."  Dr. D.M. explained that the appellant was diagnosed 
with lipomeningocele in December 1985, "which is a type of spina 
bifida."  Dr. S.R. reported that the appellant "was born with a 
form of skin-covered spina bifida, a lipomeningocele" and that 
the "defect occurs during development in the early part of the 
second month of pregnancy."  Although there are numerous medical 
disorders diagnosed in the appellant's medical records, there is 
no medical evidence which indicates that the appellant does not 
have spina bifida.  Thus, the Board concludes that the medical 
evidence of record shows that the appellant is an individual 
"suffering from spina bifida."  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  

The Board acknowledges that the RO previously denied the 
appellant's claim on the basis that the evidence did not show 
that she had spina bifida at birth.  However, the legal 
requirements for establishing entitlement to a monetary allowance 
under 38 U.S.C.A. § 1805 do not reflect that such benefits are 
contingent upon a showing that the appellant had spina bifida at 
birth.  38 U.S.C.A. § 1805 states that VA "shall pay a monthly 
allowance under this section to any child of a Vietnam veteran 
for any disability resulting from spina bifida suffered by such 
child."  Similarly, 38 C.F.R. § 3.814(a) provides that "VA will 
pay a monthly monetary allowance under subchapter I of 
38 U.S.C.A. § chapter 18, based upon the level of disability 
determined under the provisions of paragraph (d) of this section, 
to or for a person who VA has determined is an individual 
suffering from spina bifida whose biological mother or father is 
or was a Vietnam veteran."  Thus, the law requires only that the 
child "suffer" from spina bifida.  Moreover, even if the law 
did require a showing of spina bifida at birth, as Dr. G.S. and 
Dr. S.R. explained, spina bifida is a congenital disorder, and 
was present at the time of the appellant's birth even if not 
diagnosed until a later date.  

Accordingly, as the evidence of record shows that the appellant 
is the child of a Vietnam veteran and that she is an individual 
suffering from spina bifida, entitlement to a monetary allowance 
under 38 U.S.C.A. § 1805 is warranted.  38 U.S.C.A. § 1805; 
38 C.F.R. § 3.814(a).


ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a 
child suffering from spina bifida whose biological father is a 
Vietnam veteran is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


